Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/14/2021 has been entered.
	Claims 5-6, 11, 13 and 14 are therefore withdrawn. Pending claims 1-4, 7-10, 12, 15-20 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations (“setting means” in claim 3, corresponding to analog or digital switch) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landsberg (US 3958643) in view of Otten (US 5228469).

an alarm valve (1) having an extinguishing fluid inlet (upstream of 1) and an extinguishing fluid outlet (downstream of 1), wherein the alarm valve (1) is configured to selectively release or block (via closure 21) an extinguishing fluid flow (flow through valve 1) between the extinguishing fluid inlet and the extinguishing fluid outlet, 
an alarm line (104, 106, 108) in fluid communication with the alarm valve (1), the alarm line having a shut-off member (102 or 103);
a pressure sensor (13) which is external to the alarm valve (see fig. 1) in fluid communication with the alarm line  (via 106, 108) without a hydraulic delay container and which is configured to detect a change in pressure and to convert the pressure change into an electrical alarm signal (“the pressure switch 13 can supply a signal to an indicating board at a fire station”).
Landsberg does not teach an electrical alarm delay device for delaying the alarm signal, the alarm delay device is in signal-communication with the pressure sensor.
Otten teaches a fluid control device that utilize a pressure sensor in sensor block 137 to detect a change in pressure to convert this into an electrical alarm signal (via convert 147; col. 12, ln 63, col. 13, ln 5-8), and an electrical alarm delay device 37 (with “check count to settings” algorithm in fig. 14) is in signal-communication with the pressure sensor (see fig. 15, col. 12, ln 57-68, col. 13, ln 5-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landsberg to incorporate the teachings of Otten to an electrical alarm delay device for delaying the 

Regarding claim 2, Landsberg, as modified, discloses the alarm delay device (37, Otten) is configured to delay a forwarding of a received electrical alarm signal (see Otten’s fig. 14, steps “Check sensors”, “Signals”, “Update counters”, where the programmed counters are to delay the sensor signals prior to outputting to audio and visual alarms).  

Regarding claim 3, Landsberg, as modified, discloses the alarm delay device (37, Otten) comprises a setting means (keypad 123; see fig. 12, or computer 133 in Otten’s fig. 15) which is operable to set the delay duration (“setting means” invokes the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; page 4 of the disclosure indicates the setting means may include analog or digital switches, rocker switches, rotary switches, push buttons, or rotary regulator, potentiometer and/or jumper).  



Regarding claim 7, Landsberg, as modified, discloses the alarm delay device (37,  Otten) is configured to permanently prevent the forwarding of a received electrical alarm signal, or to discard a received electrical alarm signal (see Otten’s fig. 14: “If the count is still low, the logic flows back to the "CHECK SENSORS" decision diamond”, where the previous sensor signal is discarded and the system checks for the next sensor signal).  

Regarding claim 8, Landsberg, as modified, discloses the alarm delay device (37, Otten) is configured to cancel a delay of the forwarding of an electrical alarm signal prior to the delay duration elapsing (see Otten’s fig. 14: “If the count is still low, the logic flows back to the "CHECK SENSORS" decision diamond”, where the count is less than the setting, the intended alarm forwarding is cancelled).  

Regarding claim 9, Landsberg, as modified in view of Otten, discloses the pressure sensor (Otten’s sensors 137 in fig. 15) and the alarm delay device (37, Otten) being in signal communication with one another, the pressure sensor and the alarm delay device are separate from one another (Otten, col. 12, ln 64-65: “the sensors may be remote to the microprocessor 37”). 

Regarding claim 10, Landsberg, as modified in view of Otten, discloses the pressure sensor and the alarm delay device form a structural unit (Otten’s fig. 15 shows 

Regarding claim 12, Landsberg, as modified, discloses a fire alarm system (fig. 1) having an alarm valve station (1, 21, 104, 106, 108, Landsberg) according to claim 1 (see the rejection of claim 1) and a fire detection and/or extinguishing control panel (31 , control box 35, an indicating board at a fire station, col. 4, ln 64, col. 6, ln 18-19,  Landsberg) which is connected in signal communication with the alarm delay device (37, Otten).

Regarding claim 15, Landsberg, as modified, discloses a fire-extinguishing system (fig. 1) having: at least one of an alarm valve station according to claim 1 (Landsberg, as modified in view of Otten; see the rejection of claim 1), an extinguishing fluid supply (water supply, abstract, Landsberg) which is in fluid-communication with the extinguishing fluid inlet of the alarm valve (inlet of valve 1), and a sprinkler arrangement (“sprinkler”, abstract) which is in fluid-communication with the extinguishing fluid outlet of the alarm valve (outlet of valve 1).

Regarding claim 16, Landsberg teaches an alarm valve station (1, 104, 106, 108) for a fire alarm system, comprising: 
an alarm valve (1) having an extinguishing fluid inlet (upstream of 1) and an extinguishing fluid outlet (downstream of 1), wherein the alarm valve (1) is configured to 
an alarm line (104, 106, 108) in fluid communication with the alarm valve (1) and a mechanical operated alarm device (bell, col. 6, ln 9),
a pressure sensor (13) which is external to the alarm valve (see fig. 1) in fluid communication with the alarm line (106, 108) without a hydraulic delay container and which is configured to detect a change in pressure and to convert the pressure change into an electrical alarm signal (col. 4, ln 63-64), 
Landsberg does not teach an electrical alarm delay device for delaying the alarm signal, and the alarm delay device is in signal-communication with the pressure sensor.
Otten teaches a fluid control device that utilize a pressure sensor in sensor block 137 to detect a change in pressure to convert this into an electrical alarm signal (via convert 147; col. 12, ln 63, col. 13, ln 5-8), and an electrical alarm delay device 37 (with “check count to settings” algorithm in fig. 14) is in signal-communication with the pressure sensor (see fig. 15, col. 12, ln 57-68, col. 13, ln 5-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landsberg to incorporate the teachings of Otten to provide an electrical alarm delay device for delaying the alarm signal, and the alarm delay device is in signal-communication with the pressure sensor. Doing so would provide the system with finer control and monitoring abilities that would allow for determination of leaks and/or system or component failures, as taught by Otten in col. 1, lines 13-16, consequently would allow for extra layer(s) of verification to prevent false alarm, i.e. providing indication of 

Regarding claim 17, Landsberg, as modified, discloses the alarm delay device (37,  Otten) is configured to delay a forwarding of a received electrical alarm signal (see Otten’s fig. 14, steps “Check sensors”, “Signals”, “Update counters”, where the programmed counters are to delay the sensor signals prior to outputting to audio and visual alarms).  

Regarding claim 18, Landsberg, as modified, discloses the alarm delay device (37, Otten) comprises a setting means (keypad 123; see fig. 12, or computer 133 in Otten’s fig. 15) which is operable to set the delay duration (“setting means” invokes the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; page 4 of the disclosure indicates the setting means may include analog or digital switches, rocker switches, rotary switches, push buttons, or rotary regulator, potentiometer and/or jumper), wherein the setting means  comprises an analog or digital switch (see pushbuttons in Otten’s figs. 12, 15). 

Regarding claim 19, Landsberg, as modified, discloses the alarm delay device (37, Otten) is configured to permanently prevent the forwarding of a received electrical alarm signal, or to discard a received electrical alarm signal (see Otten’s fig. 14: “If the count is still low, the logic flows back to the "CHECK SENSORS" decision diamond”, 

Regarding claim 20, Landsberg, as modified, discloses the alarm line (104, 106, 108) comprises a conduit (see fig. 1) external the alarm valve (1)

In the alternative, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landsberg in view of Otten, further in view of Woodard (US 2008/0129497).
Regarding claim 12, Landsberg, as modified in view of Otten, discloses a fire alarm system having an alarm valve station (fig. 1 of Landsberg in view of Otten) according to claim 1 (see the rejection of claim 1).
Landsberg does not explicitly teach a fire extinguishing control panel connected in signal-communication with the alarm delay device.
Woodard teaches a system (fig. 1; par. 6-7) with a centrally located control panel (par. 26, 56) that is connected in signal communication with an alarm controller with a time delay function (par. 24) to communicate alarm event and provide supervisory monitoring. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landsberg to incorporate the teachings of Woodard to provide an extinguishing control panel connected in signal-communication with the alarm delay device. Doing so would allow for an automatic or manual diagnostic routine that verifies that operational status of the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-10, 12, 15-20 have been considered but are moot because the new ground of rejection does not rely the  teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752